                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


FOOD LION, LLC, and MARYLAND    )
AND VIRGINIA MILK PRODUCERS     )
COOPERATIVE ASSOCIATION, INC.,  )
                                )
           Plaintiffs,          )
                                )                             1:20-CV-442
      v.                        )
                                )
DAIRY FARMERS OF AMERICA, INC., )
                                )
           Defendant.           )


    ORDER GRANTING JOINT MOTION TO MODIFY DISCOVERY AND
                     BRIEFING SCHEDULE

       The Parties in this antitrust case seeking injunctive relief have moved to modify their

previously agreed upon schedule. (Docket Entry 65.) The modifications extend the time for

the production of documents and the deposition of witnesses. This will result in this matter

being ready for trial in early August 2021, as compared to the earlier “trial ready” date of late

April 2021. The schedule has thus been extended overall by approximately 100 days.

       In their Motion, the Parties recite the ongoing discovery that has occurred in this

matter, their diligence in pursuing this discovery, and delays in the production of documents

and data that have occurred despite that diligence. In light of the complexity of the issues

presented in this matter, and the Motion demonstrating the Parties’ diligence, and with the

consent of the Parties, this Court finds that there is good cause under Federal Rule of Civil




      Case 1:20-cv-00442-CCE-JLW Document 67 Filed 10/06/20 Page 1 of 3
Procedure 16(b)(4) to modify the Stipulated Discovery and Briefing Schedule/Order (Docket

Entry 40) previously entered by the Court.

       IT IS HEREBY ORDERED that the Motion (Docket Entry 65) is GRANTED and

that the following deadlines and schedule shall apply to this matter:

       1.     All Parties shall substantially complete the production of documents and data

by November 17, 2020.

       2.     Depositions of all non-expert witnesses and fact discovery shall be completed

by February 12, 2021.

       3.     The Parties shall meet and confer concerning a proposed pretrial schedule by

February 19, 2021.

       4.     The Parties shall submit a proposed pretrial schedule by February 24, 2021.

       5.     The Plaintiffs shall serve their expert report(s) by February 26, 2021.

       6.     The Defendant shall serve its expert report(s) by April 23, 2021.

       7.     The Parties shall serve all requests for admission on or before April 16, 2021.

All responses to requests for admission shall be served no later than May 17, 2021.

       8.     The Plaintiffs shall submit rebuttal expert report(s) by May 21, 2021.

       9.     All Motions for Summary Judgment and Motions to Exclude Expert Witnesses

or Testimony shall be filed by June 4, 2021.

       10.    All responses and oppositions to Motions for Summary Judgment or to Exclude

Expert Witnesses or Testimony shall be filed by July 6, 2021.

       11.    All replies on Motions for Summary Judgment or to Exclude Expert Witnesses

or Testimony shall be filed by July 20, 2021.


                                                2



      Case 1:20-cv-00442-CCE-JLW Document 67 Filed 10/06/20 Page 2 of 3
       12.      This matter shall be ready for trial by August 2, 2021 with a trial date to be set

by the Court.

       In all other respects, this Court’s previous Stipulated Discovery and Briefing

Schedule/Order (Docket Entry 40) shall remain in full force and effect.




                                                     ___________________________
                                                               Joe L. Webster
                                                        United States Magistrate Judge

October 6, 2020
Durham, North Carolina




                                                3



      Case 1:20-cv-00442-CCE-JLW Document 67 Filed 10/06/20 Page 3 of 3
